
	

113 HR 3964 PCS: Sacramento-San Joaquin Valley Emergency Water Delivery Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 306113th CONGRESS
		2d Session
		H. R. 3964
		IN THE SENATE OF THE UNITED STATES
		February 6, 2014Received; read the first timeFebruary 10, 2014Read the second time and placed on the calendarAN ACT
		To address certain water-related concerns in the Sacramento-San Joaquin Valley, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Sacramento-San Joaquin Valley Emergency Water Delivery Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Central Valley Project Water Reliability
					Sec. 101. Amendment to purposes.
					Sec. 102. Amendment to definition.
					Sec. 103. Contracts.
					Sec. 104. Water transfers, improved water management, and conservation.
					Sec. 105. Fish, wildlife, and habitat restoration.
					Sec. 106. Restoration fund.
					Sec. 107. Additional authorities.
					Sec. 108. Bay-Delta Accord.
					Sec. 109. Natural and artificially spawned species.
					Sec. 110. Authorized service area.
					Sec. 111. Regulatory streamlining.
					Sec. 112. Warren Act contracts.
					Sec. 113. Additional Warren Act contracts.
					Sec. 114. Pilot Program to Protect Native Anadromous Fish in the Stanislaus River.
					Sec. 115. San Luis Reservoir.
					Title II—San Joaquin River restoration
					Sec. 201. Repeal of the San Joaquin River settlement.
					Sec. 202. Purpose.
					Sec. 203. Definitions.
					Sec. 204. Implementation of restoration.
					Sec. 205. Disposal of property; title to facilities.
					Sec. 206. Compliance with applicable law.
					Sec. 207. Compliance with Central Valley Project Improvement Act.
					Sec. 208. No private right of action.
					Sec. 209. Implementation.
					Sec. 210. Repayment contracts and acceleration of repayment of construction costs.
					Sec. 211. Repeal.
					Sec. 212. Water supply mitigation.
					Sec. 213. Additional Authorities.
					Title III—Repayment contracts and acceleration of repayment of construction costs
					Sec. 301. Repayment contracts and acceleration of repayment of construction costs.
					Title IV—Bay-Delta Watershed water rights preservation and protection
					Sec. 401. Water rights and area-of-origin protections.
					Sec. 402. Sacramento River settlement contracts.
					Sec. 403. Sacramento River Watershed Water Service Contractors.
					Sec. 404. No redirected adverse impacts.
					Title V—Miscellaneous
					Sec. 501. Precedent.
					Sec. 502. No effect on Proclamation of State of Emergency.
					Sec. 503. Wild and Scenic Rivers Act.
					Sec. 504. Fisheries disaster declaration.
				
			ICentral Valley Project Water Reliability
			101.Amendment to purposesSection 3402 of the Central Valley Project Improvement Act (106 Stat. 4706) is amended—
				(1)in subsection (f), by striking the period at the end; and
				(2)by adding at the end the following:
					
						(g)to ensure that water dedicated to fish and wildlife purposes by this title is replaced and provided
			 to Central Valley Project water contractors by December 31, 2018, at the
			 lowest cost reasonably achievable; and
						(h)to facilitate and expedite water transfers in accordance with this Act..
				102.Amendment to definitionSection 3403 of the Central Valley Project Improvement Act (106 Stat. 4707) is amended—
				(1)by amending subsection (a) to read as follows:
					
						(a)the term anadromous fish means those native stocks of salmon (including steelhead) and sturgeon that, as of October 30,
			 1992, were present in the Sacramento and San Joaquin Rivers and their
			 tributaries and ascend those rivers and their tributaries to reproduce
			 after maturing in San Francisco Bay or the Pacific Ocean;; 
				(2)in subsection (l), by striking and,
				(3)in subsection (m), by striking the period and inserting ; and, and
				(4)by adding at the end the following:
					
						(n)the term reasonable flows means water flows capable of being maintained taking into account competing consumptive uses of
			 water and economic, environmental, and social factors..
				103.ContractsSection 3404 of the Central Valley Project Improvement Act (106 Stat. 4708) is amended—
				(1)in the heading, by striking Limitation on contracting and contract reform and inserting Contracts; and
				(2)by striking the language of the section and by adding:
					
						(a)Renewal of existing long-Term contractsUpon request of the contractor, the Secretary shall renew any existing long-term repayment or water
			 service contract that provides for the delivery of water from the Central
			 Valley Project for a period of 40 years.
						(b)Administration of ContractsExcept as expressly provided by this Act, any existing long-term repayment or water service
			 contract for the delivery of water from the Central Valley Project shall
			 be administered pursuant to the Act of July 2, 1956 (70 Stat. 483).
						(c)Delivery chargeBeginning on the date of the enactment of this Act, a contract entered into or renewed pursuant to
			 this section shall include a provision that requires the Secretary to
			 charge the other party to such contract only for water actually delivered
			 by the Secretary..
				104.Water transfers, improved water management, and conservationSection 3405 of the Central Valley Project Improvement Act (106 Stat. 4709) is amended as follows:
				(1)In subsection (a)—
					(A)by inserting before Except as provided herein the following: The Secretary shall take all necessary actions to facilitate and expedite transfers of Central
			 Valley Project water in accordance with this Act or any other provision of
			 Federal reclamation law and the National Environmental Policy Act of 1969.;
					(B)in paragraph (1)(A), by striking to combination and inserting or combination;
					(C)in paragraph (2), by adding at the end the following:
						
							(E)The contracting district from which the water is coming, the agency, or the Secretary shall
			 determine if a written transfer proposal is complete within 45 days after
			 the date of submission of such proposal. If such district or agency or the
			 Secretary determines that such proposal is incomplete, such district or
			 agency or the Secretary shall state with specificity what must be added to
			 or revised in order for such proposal to be complete.
							(F)Except as provided in this section, the Secretary shall not impose mitigation or other requirements
			 on a proposed transfer, but the contracting district from which the water
			 is coming or the agency shall retain all authority under State law to
			 approve or condition a proposed transfer.; and
					(D)by adding at the end the following:
						
							(4)Notwithstanding any other provision of Federal reclamation law—
								(A)the authority to make transfers or exchanges of, or banking or recharge arrangements using, Central
			 Valley Project water that could have been conducted before October 30,
			 1992, is valid, and such transfers, exchanges, or arrangements shall not
			 be subject to, limited, or conditioned by this title; and
								(B)this title shall not supersede or revoke the authority to transfer, exchange, bank, or recharge
			 Central Valley Project water that existed prior to October 30, 1992..
					(2)In subsection (b)—
					(A)in the heading, by striking METERING and inserting MEASUREMENT; and
					(B)by inserting after the first sentence the following: The contracting district or agency, not including contracting districts serving multiple agencies
			 with separate governing boards, shall ensure that all contractor-owned
			 water delivery systems within its boundaries measure surface water at the
			 district or agency’s facilities up to the point the surface water is
			 commingled with other water supplies..
					(3)By striking subsection (d).
				(4)By redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
				(5)By amending subsection (e)(as redesignated by paragraph (4))—
					(A)by striking as a result of the increased repayment and inserting that exceed the cost-of-service;
					(B)by inserting the delivery of  after rates applicable to; and
					(C)by striking , and all increased revenues received by the Secretary as a result of the increased water prices
			 established under subsection 3405(d) of this section,.
					105.Fish, wildlife, and habitat restorationSection 3406 of the Central Valley Project Improvement Act (106 Stat. 4714) is amended as follows:
				(1)In subsection (b)—
					(A)in paragraph (1)(B)—
						(i)by striking is authorized and directed to and inserting may;
						(ii)by inserting reasonable water after to provide;
						(iii)by striking anadromous fish, except that such and inserting anadromous fish. Such;
						(iv)by striking Instream flow and inserting Reasonable instream flow;
						(v)by inserting and the National Marine Fisheries Service after United States Fish and Wildlife Service; and
						(vi)by striking California Department of Fish and Game and inserting United States Geological Survey;
						(B)in paragraph (2)—
						(i)by striking primary purpose and inserting purposes;
						(ii)by striking but not limited to before additional obligations; and
						(iii)by adding after the period the following: All Central Valley Project water used for the purposes specified in this paragraph shall be
			 credited to the quantity of Central Valley Project yield dedicated and
			 managed under this paragraph by determining how the dedication and
			 management of such water would affect the delivery capability of the
			 Central Valley Project during the 1928 to 1934 drought period after
			 fishery, water quality, and other flow and operational requirements
			 imposed by terms and conditions existing in licenses, permits, and other
			 agreements pertaining to the Central Valley Project under applicable State
			 or Federal law existing on October 30, 1992, have been met. To the fullest
			 extent possible and in accordance with section 3411, Central Valley
			 Project water dedicated and managed pursuant to this paragraph shall be
			 reused to fulfill the Secretary’s remaining contractual obligations to
			 provide Central Valley Project water for agricultural or municipal and
			 industrial purposes.;
						(C)by amending paragraph (2)(C) to read:
						
							(C)If by March 15th of any year the quantity of Central Valley Project water forecasted to be made
			 available to water service or repayment contractors in the Delta Division
			 of the Central Valley Project is below 75 percent of the total quantity of
			 water to be made available under said contracts, the quantity of Central
			 Valley Project yield dedicated and managed for that year under this
			 paragraph shall be reduced by 25 percent..
					(2)By adding at the end the following:
					
						(i)Satisfaction of purposesBy pursuing the activities described in this section, the Secretary shall be deemed to have met the
			 mitigation, protection, restoration, and enhancement purposes of this
			 title..
				106.Restoration fund
				(a)In generalSection 3407(a) of the Central Valley Project Improvement Act (106 Stat. 4726) is amended as
			 follows:
					(1)By inserting (1) In General.— before There is hereby.
					(2)By striking Not less than 67 percent and all that follows through Monies and inserting Monies.
					(3)By adding at the end the following:
						
							(2)ProhibitionsThe Secretary may not directly or indirectly require a donation or other payment to the Restoration
			 Fund—(A)or environmental restoration or mitigation fees not otherwise provided by law, as a condition to—(i)providing for the storage or conveyance of non-Central Valley Project water pursuant to Federal
			 reclamation laws; or(ii)the delivery of water pursuant to section 215 of the Reclamation Reform Act of 1982 (Public Law 97–293; 96 Stat. 1270); or(B)for any water that is delivered with the sole intent of groundwater recharge..
					(b)Certain paymentsSection 3407(c)(1) of the Central Valley Project Improvement Act is amended—
					(1)by striking mitigation and restoration;
					(2)by striking provided for or; and
					(3)by striking of fish, wildlife and all that follows through the period and inserting of carrying out all activities described in this title..
					(c)Adjustment and Assessment of Mitigation and Restoration PaymentsSection 3407(d)(2) of the Central Valley Project Improvement Act is amended by inserting , or after October 1, 2015, $4 per megawatt-hour for Central Valley Project power sold to power
			 contractors (October 2015 price levels) after $12 per acre-foot (October 1992 price levels) for municipal and industrial water sold and delivered
			 by the Central Valley Project.
				(d)Completion of actionsSection 3407(d)(2)(A) of the Central Valley Project Improvement Act is amended by inserting no later than December 31, 2020, after That upon the completion of the fish, wildlife, and habitat mitigation and restoration actions
			 mandated under section 3406 of this title,.
				(e)Report; advisory boardSection 3407 of the Central Valley Project Improvement Act (106 Stat. 4714) is amended by adding at
			 the end the following:
					
						(g)Report on expenditure of fundsAt the end of each fiscal year, the Secretary, in consultation with the Restoration Fund Advisory
			 Board, shall submit to Congress a plan for the expenditure of all of the
			 funds deposited into the Restoration Fund during the preceding fiscal
			 year. Such plan shall contain a cost-effectiveness analysis of each
			 expenditure.
						(h)Advisory board
							(1)EstablishmentThere is hereby established the Restoration Fund Advisory Board (hereinafter in this section
			 referred to as the Advisory Board) composed of 12 members selected by the Secretary, each for four-year terms, one of whom shall be
			 designated by the Secretary as Chairman. The members shall be selected so
			 as to represent the various Central Valley Project stakeholders, four of
			 whom shall be from CVP agricultural users, three from CVP municipal and
			 industrial users, three from CVP power contractors, and two at the
			 discretion of the Secretary. The Secretary and the Secretary of Commerce
			 may each designate a representative to act as an observer of the Advisory
			 Board.
							(2)DutiesThe duties of the Advisory Board are as follows:
								(A)To meet at least semiannually to develop and make recommendations to the Secretary regarding
			 priorities and spending levels on projects and programs carried out
			 pursuant to the Central Valley Project Improvement Act.
								(B)To ensure that any advice or recommendation made by the Advisory Board to the Secretary reflect the
			 independent judgment of the Advisory Board.
								(C)Not later than December 31, 2015, and annually thereafter, to transmit to the Secretary and
			 Congress recommendations required under subparagraph (A).
								(D)Not later than December 31, 2015, and biennially thereafter, to transmit to Congress a report that
			 details the progress made in achieving the actions mandated under section
			 3406 of this title.
								(3)AdministrationWith the consent of the appropriate agency head, the Advisory Board may use the facilities and
			 services of any Federal agency..
				107.Additional authorities
				(a)Authority for certain activitiesSection 3408(c) of the Central Valley Project Improvement Act (106 Stat. 4728) is amended to read
			 as follows:
					
						(c)Contracts for additional storage and delivery of water
							(1)In generalThe Secretary is authorized to enter into contracts pursuant to Federal reclamation law and this
			 title with any Federal agency, California water user or water agency,
			 State agency, or private organization for the exchange, impoundment,
			 storage, carriage, and delivery of nonproject water for domestic,
			 municipal, industrial, fish and wildlife, and any other beneficial
			 purpose.
							(2)LimitationNothing in this subsection shall be deemed to supersede the provisions of section 103 of Public Law 99–546 (100 Stat. 3051).
							(3)Authority for certain activitiesThe Secretary shall use the authority granted by this subsection in connection with requests to
			 exchange, impound, store, carry, or deliver nonproject water using Central
			 Valley Project facilities for any beneficial purpose.
							(4)RatesThe Secretary shall develop rates not to exceed the amount required to recover the reasonable costs
			 incurred by the Secretary in connection with a beneficial purpose under
			 this subsection. Such rates shall be charged to a party using Central
			 Valley Project facilities for such purpose. Such costs shall not include
			 any donation or other payment to the Restoration Fund.
							(5)ConstructionThis subsection shall be construed and implemented to facilitate and encourage the use of Central
			 Valley Project facilities to exchange, impound, store, carry, or deliver
			 nonproject water for any beneficial purpose..
				(b)Reporting requirementsSection 3408(f) of the Central Valley Project Improvement Act (106 Stat. 4729) is amended—
					(1)by striking Interior and Insular Affairs and the Committee on Merchant Marine and Fisheries and inserting Natural Resources;
					(2)in the second sentence, by inserting before the period at the end the following: , including progress on the plan required by subsection (j); and
					(3)by adding at the end the following: The filing and adequacy of such report shall be personally certified to the Committees referenced
			 above by the Regional Director of the Mid-Pacific Region of the Bureau of
			 Reclamation..
					(c)Project yield increaseSection 3408(j) of the Central Valley Project Improvement Act (106 Stat. 4730) is amended as
			 follows:
					(1)By redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively.
					(2)By striking In order to minimize adverse effects, if any, upon and inserting (1) In general.—In order to minimize adverse effects upon.
					(3)By striking needs, the Secretary, and all that follows through submit to the Congress, a and inserting needs, the Secretary, on a priority basis and not later than September 30, 2015, shall submit to
			 Congress a.
					(4)By striking increase, and all that follows through options: and inserting increase, as soon as possible but not later than September 30, 2018 (except for the construction of
			 new facilities which shall not be limited by that deadline), the water of
			 the Central Valley Project by the amount dedicated and managed for fish
			 and wildlife purposes under this title and otherwise required to meet the
			 purposes of the Central Valley Project including satisfying contractual
			 obligations. The plan required by this subsection shall include
			 recommendations on appropriate cost-sharing arrangements and authorizing
			 legislation or other measures needed to implement the intent, purposes,
			 and provisions of this subsection and a description of how the Secretary
			 intends to use the following options—.
					(5)In subparagraph (A), by inserting and construction of new water storage facilities before the semicolon.
					(6)In subparagraph (F), by striking and at the end.
					(7)In subparagraph (G), by striking the period and all that follows through the end of the subsection
			 and inserting ; and.
					(8)By inserting after subparagraph (G) the following:
						
							(H)Water banking and recharge..
					(9)By adding at the end the following:
						
							(2)Implementation of planThe Secretary shall implement the plan required by paragraph (1) commencing on October 1, 2015. In
			 order to carry out this subsection, the Secretary shall coordinate with
			 the State of California in implementing measures for the long-term
			 resolution of problems in the San Francisco Bay/Sacramento-San Joaquin
			 Delta Estuary.
							(3)Failure of the planNotwithstanding any other provision of Federal reclamation law, if by September 30, 2018, the plan
			 required by paragraph (1) fails to increase the annual delivery capability
			 of the Central Valley Project by 800,000 acre-feet, implementation of any
			 non-mandatory action under section 3406(b)(2) shall be suspended until the
			 plan achieves an increase in the annual delivery capability of the Central
			 Valley Project by 800,000 acre-feet..
					(d)Technical correctionSection 3408(h) of the Central Valley Project Improvement Act (106 Stat. 4729) is amended—
					(1)in paragraph (1), by striking paragraph (h)(2) and inserting paragraph (2); and
					(2)in paragraph (2), by striking paragraph (h)(i) and inserting paragraph (1).
					(e)Water storage project constructionThe Secretary, acting through the Commissioner of the Bureau of Reclamation, may partner or enter
			 into an agreement on the water storage projects identified in section
			 103(d)(1) of the Water Supply Reliability, and Environmental Improvement
			 Act (Public Law 108–361)(and Acts supplemental and amendatory to the Act) with local joint powers authorities formed
			 pursuant to State law by irrigation districts and other local water
			 districts and local governments within the applicable hydrologic region,
			 to advance these projects. No additional Federal funds are authorized for
			 the activities authorized in sections 103(d)(1)(A)(i), 103(d)(1)(A)(ii),
			 and 103(d)(1)(A)(iii) of Public Law 108–361. However, each water storage project under sections 103(d)(1)(A)(i), 103(d)(1)(A)(ii), and
			 103(d)(1)(A)(iii) of Public Law 108–361 is authorized for construction if non-Federal funds are used for financing and constructing the
			 project.
				108.Bay-Delta Accord
				(a)Congressional direction regarding central valley project and California state water project
			 operationsThe Central Valley Project and the State Water Project shall be operated pursuant to the water
			 quality standards and operational constraints described in the Principles for Agreement on the Bay-Delta Standards Between the State of California and the Federal
			 Government dated December 15, 1994, and such operations shall proceed without regard to the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) or any other law pertaining to the operation of the Central Valley Project and the California
			 State Water Project. Implementation of this section shall be in strict
			 conformance with the Principles for Agreement on the Bay-Delta Standards Between the State of California and the Federal
			 Government dated December 15, 1994.
				(b)Application of laws to othersNeither a Federal department nor the State of California, including any agency or board of the
			 State of California, shall impose on any water right obtained pursuant to
			 State law, including a pre-1914 appropriative right, any condition that
			 restricts the exercise of that water right in order to conserve, enhance,
			 recover or otherwise protect any species that is affected by operations of
			 the Central Valley Project or California State Water Project. Nor shall
			 the State of California, including any agency or board of the State of
			 California, restrict the exercise of any water right obtained pursuant to
			 State law, including a pre-1914 appropriative right, in order to protect,
			 enhance, or restore under the Public Trust Doctrine any public trust
			 value. Implementation of the Principles for Agreement on the Bay-Delta Standards Between the State of California and the Federal
			 Government dated December 15, 1994, shall be in strict compliance with the water rights priority system and
			 statutory protections for areas of origin.
				(c)CostsNo cost associated with the implementation of this section shall be imposed directly or indirectly
			 on any Central Valley Project contractor, or any other person or entity,
			 unless such costs are incurred on a voluntary basis.
				(d)Native species protectionCalifornia law is preempted with respect to any restriction on the quantity or size of nonnative
			 fish taken or harvested that preys upon one or more native fish species
			 that occupy the Sacramento and San Joaquin Rivers and their tributaries or
			 the Sacramento-San Joaquin Rivers Delta.
				109.Natural and artificially spawned speciesAfter the date of the enactment of this title, and regardless of the date of listing, the
			 Secretaries of the Interior and Commerce shall not distinguish between
			 natural-spawned and hatchery-spawned or otherwise artificially propagated
			 strains of a species in making any determination under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) that relates to any anadromous fish species present in the Sacramento and San Joaquin Rivers or
			 their tributaries and ascend those rivers and their tributaries to
			 reproduce after maturing in San Francisco Bay or the Pacific Ocean.
			110.Authorized service areaThe authorized service area of the Central Valley Project shall include the area within the
			 boundaries of the Kettleman City Community Services District, California,
			 as those boundaries exist on the date of the enactment of this title.
			 Notwithstanding the provisions of the Act of October 30, 1992 (Public Law 102–575, 106 Stat. 4600 et seq.), upon enactment of this title, the Secretary is authorized and directed
			 to enter into a long-term contract in accordance with the reclamation laws
			 with the Kettleman City Community Services District, California, for the
			 delivery of up to 900 acre-feet of Central Valley Project water for
			 municipal and industrial use. The Secretary may temporarily reduce
			 deliveries of the quantity of water made available pursuant to up to 25
			 percent of such total whenever reductions due to hydrologic circumstances
			 are imposed upon agricultural deliveries of Central Valley Project water.
			 If any additional infrastructure or related-costs are needed to implement
			 this section, such costs shall be the responsibility of the non-Federal
			 entity.
			111.Regulatory streamlining
				(a)Applicability of certain lawsFiling of a Notice of Determination or a Notice of Exemption for any project, including the
			 issuance of a permit under State law, related to any project of the CVP or
			 the delivery of water therefrom in accordance with the California
			 Environmental Quality Act shall be deemed to meet the requirements of
			 section 102(2)(C) of the National Environmental Protection Act of 1969 (42 U.S.C. 4332(2)(C)) for that project or permit.
				(b)Continuation of projectThe Bureau of Reclamation shall not be required to cease or modify any major Federal action or
			 other activity related to any project of the CVP or the delivery of water
			 there from pending completion of judicial review of any determination made
			 under the National Environmental Protection Act of 1969 (42 U.S.C. 4332(2)(C)).
				(c)Project definedFor the purposes of this section:
					(1)CvpThe term CVP means the Central Valley Project.
					(2)ProjectThe term project—
						(A)means an activity that—
							(i)is undertaken by a public agency, funded by a public agency, or that requires an issuance of a
			 permit by a public agency;
							(ii)has a potential to result in physical change to the environment; and
							(iii)may be subject to several discretionary approvals by governmental agencies;
							(B)may include construction activities, clearing or grading of land, improvements to existing
			 structures, and activities or equipment involving the issuance of a
			 permit; or
						(C)as defined under the California Environmental Quality Act in section 21065 of the California Public
			 Resource Code.
						112.Warren Act contracts
				(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of the Interior
			 shall offer to the Oakdale Irrigation District and the South San Joaquin
			 Irrigation District (hereafter in this section referred to as the
			 ‘‘districts’’) a contract enabling the districts to collectively impound
			 and store up to 200,000 acre-feet of their Stanislaus River water rights
			 in the New Melones Reservoir in accordance with the terms and conditions
			 of sections 1 through 3 of the Act of February 21, 1911 (43 U.S.C. 523–525; commonly known as the Warren Act); provided that before offering any such contract, the Secretary has determined that the amount of
			 water to be impounded and stored under the contract will not directly or
			 indirectly result in any redirected adverse water supply or fiscal impacts
			 to any Central Valley Project contractor related to the Secretary’s
			 operation of the Central Valley Project to meet legal obligations imposed
			 by or through any State or Federal agency, including but not limited to
			 those legal obligations emanating from the Endangered Species Act of 1973
			 (16 U.S.C. 1531, et seq.), the Water Pollution Control Act (33 U.S.C. 1251, et seq., commonly known as the “Clean Water Act” pursuant to the 1977 amendments, Public Law 95–217), and the Porter-Cologne Water Quality Control Act (Cal. Water Code 13000, et seq.).
				(b)Terms and conditionsThe terms and conditions of any contract entered into under subsection (a) shall—
					(1)be for a term of not less than 10 years; and (2) expressly provide that—
						(A)the districts may use any water impounded and stored in the New Melones Reservoir for any legal
			 purpose under California law, including use within the boundaries of
			 either district, transfer to and reasonable and beneficial use by a person
			 or entity not located within the boundaries of either district, and for
			 instream use in the Stanislaus River, the San Joaquin River, or the
			 Sacramento-San Joaquin River Delta; and
						(B)any water impounded and stored by either district shall not be released or withdrawn if the end of
			 month September storage level for New Melones Reservoir is projected to be
			 equal to or below 300,000 acre-feet, but in such event the impounded and
			 stored water shall be retained in the New Melones Reservoir for use by the
			 districts in the following year, subject to the same 300,000 acre-foot
			 minimum storage requirement, and without additional payment being
			 required.
						(c)Conservation accountAny water impounded and stored in the New Melones Reservoir by either district under the contract
			 shall not be considered or accounted as water placed in the districts’
			 conservation account, as that account is defined and explained in the
			 August 30, 1988 Stipulation and Agreement entered into by and between the
			 Bureau of Reclamation and the districts.
				113.Additional Warren Act contracts
				(a)) In GeneralNot later than 30 days after the date of the enactment of this Act, the Secretary of the Interior
			 shall develop and offer to the Calaveras County Water District (hereafter
			 in this section referred to as the CCWD) a contract enabling the CCWD to impound and store up to 100,000 acre-feet of their Stanislaus
			 River water rights in the New Melones Reservoir in accordance with the
			 terms and conditions of sections 1 through 3 of the Act of February 21,
			 1911 (43 U.S.C. 523–525; commonly known as the Warren Act). This stored water may be obtained for use by CCWD at a point, or points determined convenient to
			 the District.
				(b)Terms and ConditionsThe terms and conditions of any contract entered into under subsection (a) shall—
					(1)be for a term of not less than 10 years; and
					(2)expressly provide that—
						(A)the CCWD may use any water impounded and stored in the New Melones Reservoir for any legal purpose
			 under California law, including use within the boundaries of the CCWD,
			 transfer to and reasonable and beneficial use by a person or entity not
			 located within the boundaries of CCWD, and for instream use in the
			 Stanislaus River, the San Joaquin River, or the Sacramento-San Joaquin
			 River Delta; and
						(B)any water impounded and stored by either district shall not be released or withdrawn if the end of
			 month September storage level for New Melones Reservoir is projected to be
			 equal to or below 300,000 acre-feet, but in such event the impounded and
			 stored water shall be retained in the New Melones Reservoir for use by the
			 districts in the following year, subject to the same 300,000 acre-foot
			 minimum storage requirement, and without additional payment being
			 required.
						114.Pilot Program to Protect Native Anadromous Fish in the Stanislaus River
				(a)Establishment of non-native predator fish removal programThe Commissioner and districts, in consultation with the National Marine Fisheries Service, the
			 United States Fish and Wildlife Service, and the California Department of
			 Fish and Wildlife, shall jointly develop and conduct a pilot non-native
			 predator fish removal program to remove non-native striped bass,
			 smallmouth bass, largemouth bass, black bass, and other non-native
			 predator fishes from the Stanislaus River. The pilot program shall—
					(1)be scientifically based;
					(2)include methods to quantify the number and size of predator fishes removed each year, the impact of
			 such removal on the overall abundance of predator fishes, and the impact
			 of such removal on the populations of juvenile anadromous fish found in
			 the Stanislaus River by, among other things, evaluating the number of
			 juvenile anadromous fish that migrate past the rotary screw trap located
			 at Caswell;
					(3)use wire fyke trapping, portable resistance board weirs, and boat electrofishing, which are the
			 most effective predator collection techniques that minimize affects to
			 native anadromous fish;
					(4)be developed, including the application for all necessary scientific research and species
			 enhancement permits under section 10(a)(1) of the Endangered Species Act
			 of 1973 (16 U.S.C. 1539(a)(1)), for the performance of the pilot program, not later than 6 months after the date of the
			 enactment of this Act;
					(5)be implemented on the first business day of the calendar year following the issuance of all
			 necessary scientific research and species enhancement permits needed to
			 begin the pilot program; and
					(6)be implemented for a period of seven consecutive calendar years.
					(b)ManagementThe management of the pilot program shall be the joint responsibility of the Commissioner and the
			 districts. Such parties shall work collaboratively to insure the
			 performance of the pilot program, and shall discuss and agree upon, among
			 other things, changes in the structure, management, personnel, techniques,
			 strategy, data collection, reporting and conduct of the pilot program.
				(c)Conduct
					(1)In GeneralAt the election of the districts, the pilot program may be conducted by their own personnel,
			 qualified private contractors hired by the districts, personnel of, on
			 loan to, or otherwise assigned to the Bureau of Reclamation, or a
			 combination thereof.
					(2)Participation By the Bureau of ReclamationIn the event the districts elect to conduct the program using their own personnel or qualified
			 private contractors hired by them, the Commissioner has the option to
			 assign an employee of, on loan to, or otherwise assigned to the Bureau of
			 Reclamation, to be present for all activities performed in the field. Such
			 presence shall insure compliance with the agreed upon elements specified
			 in subsection (b). The districts shall pay 100 percent of the cost of such
			 participation as specified in subsection (d).
					(3)Timing of ElectionThe districts shall notify the Commissioner of their election on or before October 15 of each
			 calendar year of the pilot program, which election shall apply to the work
			 performed in the subsequent calendar year.
					(d)Funding
					(1)Annual fundingThe districts shall be responsible for 100 percent of the cost of the pilot program. On or before
			 December 1 of each year of the pilot program, the Commissioner shall
			 submit to the districts an estimate of the cost to be incurred by the
			 Bureau of Reclamation in the following calendar year, if any, including
			 the cost of any data collection and posting under subsection (e). If an
			 amount equal to the estimate is not provided to the reclamation fund
			 identified in section 3 of the Act of February 21, 1911 (43 U.S.C. 525), or any other fund as directed by the Commissioner, by the districts on or before December 31 of
			 each year, (a) the Bureau of Reclamation shall have no obligation to
			 conduct the pilot program activities otherwise scheduled, and (b) the
			 districts shall be prohibited from conducting any aspect of the pilot
			 program, until full payment is made by the districts.
					(2)AccountingOn or before September 1 of each calendar year, the Commissioner shall provide an accounting of the
			 prior calendar year’s expenses to the districts. If the estimate paid by
			 the districts was less than the actual costs incurred by the Bureau of
			 Reclamation, the districts shall have until September 30 of that calendar
			 year to pay the difference to the reclamation fund. If the estimate paid
			 by the districts was greater than the actual costs incurred by the Bureau
			 of Reclamation, then a credit shall be provided to the districts, which
			 shall be deducted from the estimate payment the districts must make for
			 the work performed by the Bureau of Reclamation, if any, in the next
			 calendar year.
					(e)Reporting and evaluation
					(1)In generalOn or before the 15th day of each month, the Commissioner shall post on the website of the Bureau
			 of Reclamation a tabular summary of the raw data collected in the prior
			 month.
					(2)ReportOn or before June 30 of the calendar year following the completion of the program, the Commissioner
			 and districts shall jointly publish a peer reviewed report that—
						(A)discusses the findings and conclusions of the pilot program;
						(B)synthesizes the data collected under paragraph (1); and
						(C)makes recommendations for further study and action.
						(f)Permits process
					(1)Not later than 180 days after filing of an application by the Commissioner and the districts, the
			 Secretary of the Interior, the Secretary of Commerce, or both, as
			 appropriate, shall issue all necessary scientific research and species
			 enhancement permits under section 10(a)(1) of the Endangered Species Act
			 (16 U.S.C. 153(9)(a)(1)), for the performance of the pilot program.
					(2)Any permit application that is not approved by the Secretary of the Interior, Secretary of
			 Commerce, or both, as appropriate, for any reason, within 180 days after
			 receiving the application, shall be deemed approved.
					(3)All permits issued shall be in the name of the Bureau of Reclamation and the districts.
					(4)Districts may delegate the authority to administer the permit authority to any qualified private
			 contractor retained in accordance with subsection (c).
					(5)The pilot program, including amendments thereto by the appropriate Federal and State agencies,
			 shall constitute a conservation plan that complies with the requirements
			 of section 10(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(2)).
					(g)NEPASection 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to section 402 and the issuance of any permit under this subsection
			 during the seven year period beginning on the date of the implementation
			 of the pilot program.
				(h)RestrictionsAny restriction imposed under California law on the catch, take, or harvest of any non-native or
			 introduced aquatic or terrestrial species that preys upon anadromous fish
			 and that occupies or is found in the Stanislaus River is hereby void and
			 is preempted.
				(i)DefinitionsFor the purposes of this section:
					(1)Anadromous fish
						(A)The term anadromous fish as applied to the Stanislaus River and the operation of New Melones—
							(i)means those native stocks of salmon (including steelhead) that—
								(I)as of October 30, 1992 were present in and had not been extirpated from the Stanislaus River, and
								(II)which ascend the Stanislaus River to reproduce after maturing in San Francisco Bay or the Pacific
			 Ocean; and
								(ii)does not mean any stock, strain or member of American shad, sockeye salmon, or striped bass.
							(B)The definition of anadromous fish provided in section 3403(a) of the Central Valley Project
			 Improvement Act (Public Law 102–575) shall not apply to the operation of New Melones Dam and Reservoir, or to any Federal action in
			 the Stanislaus River.
						(2)CommissionerThe term Commissioner means the Commissioner of the Bureau of Reclamation.
					(3)DistrictsThe term districts means the Oakdale Irrigation District and the South San Joaquin Irrigation District.
					(4)Pilot programThe term program means the pilot non-native predator removal program established under this section.
					(j)SunsetThe authorities provided under this section shall expire seven years after the implementation of
			 the pilot program.
				115.San Luis ReservoirIn connection with operations of the Central Valley Project, California, if San Luis Reservoir does
			 not fill by the last day of February, the Secretary of the Interior shall
			 permit any entity with an agricultural water service or repayment contract
			 for the delivery of water from the Delta Division or the San Luis Unit to
			 reschedule into the immediately following contract year (March 1 through
			 the last day of February) any unused Central Valley Project water
			 previously allocated for irrigation purposes. If water remaining in
			 federal storage in San Luis Reservoir on the last day of February is
			 insufficient to meet all rescheduling requests, the Secretary shall
			 apportion, based on contract quantity, among all such contractors that
			 request to reschedule water all water remaining in San Luis Reservoir on
			 the last day of February. The Secretary shall thereafter make all
			 reasonable efforts to make available additional rescheduled water;
			 provided that such efforts shall not interfere with the Central Valley
			 Project operations in the contract year into which Central Valley Project
			 has been rescheduled.
			IISan Joaquin River restoration
			201.Repeal of the San Joaquin River settlementAs of the date of enactment of this title, the Secretary shall cease any action to implement the
			 Stipulation of Settlement (Natural Resources Defense Council, et al. v.
			 Kirk Rodgers, et al., Eastern District of California, No. Civ. S–88–1658
			 LKK/GGH).
			202.PurposeSection 10002 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended by striking implementation of the Settlement and inserting restoration of the San Joaquin River.
			203.DefinitionsSection 10003 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)by striking paragraph (1) and inserting the following:
					
						(1)The term Restoration Flows means the additional water released or bypassed from Friant Dam to insure that the target flow
			 entering Mendota Pool, located approximately 62 river miles downstream
			 from Friant Dam, does not fall below 50 cubic feet per second.; 
				(2)by striking paragraph (3) and inserting the following:
					
						(3)The term Water Year means March 1 through the last day of February of the following Calendar Year, both dates
			 inclusive.; and 
				(3)by adding at the end the following new paragraph:
					
						(4)The term Critical Water Year means when the total unimpaired runoff at Friant Dam is less than 400,000 acre-feet, as forecasted
			 as of March 1 of that water year by the California Department of Water
			 Resources..
				204.Implementation of restorationSection 10004 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)in subsection (a)—
					(A)in the matter preceding paragraph (1), by striking authorized and directed and all that follows through in the Settlement: and inserting authorized to carry out the following:;
					(B)by striking paragraphs (1), (2), (4), and (5);
					(C)in paragraph (3)—
						(i)by striking (3) and inserting (1); and
						(ii)by striking paragraph 13 of the Settlement and inserting this part; and
						(D)by adding at the end the following new paragraphs:
						
							(2)In each Water Year, commencing in the Water Year starting on March 1, 2015—
								(A)shall modify Friant Dam operations so as to release the Restoration Flows for that Water Year,
			 except in any Critical Water Year;
								(B)shall ensure that the release of Restoration Flows are maintained at the level prescribed by this
			 part, but that Restoration Flows do not reach downstream of Mendota Pool;
								(C)shall release the Restoration Flows in a manner that improves the fishery in the San Joaquin River
			 below Friant Dam, but upstream of Gravelly Ford in existence as of the
			 date of the enactment of this part, and the associated riparian habitat;
			 and
								(D)may, without limiting the actions required under paragraphs (A) and (C) and subject to subsections
			 10004(a)(3) and 10004(l), use the Restoration Flows to enhance or restore
			 a warm water fishery downstream of Gravelly Ford to and including Mendota
			 Pool, if the Secretary determines that it is reasonable, prudent, and
			 feasible to do so; and
								(3)Not later than 1 year after the date of the enactment of this section, the Secretary shall develop
			 and implement, in cooperation with the State of California, a reasonable
			 plan, to fully recirculate, recapture, reuse, exchange, or transfer all
			 Restoration Flows and provide such recirculated, recaptured, reused,
			 exchanged, or transferred flows to those contractors within the Friant
			 Division, Hidden Unit, and Buchanan Unit of the Central Valley Project
			 that relinquished the Restoration Flows so recirculated, recaptured,
			 reused, exchanged, or transferred. Such a plan shall address any impact on
			 ground water resources within the service area of the Friant Division,
			 Hidden Unit, and Buchanan Unit of the Central Valley Project and
			 mitigation may include ground water banking and recharge projects. Such a
			 plan shall not impact the water supply or water rights of any entity
			 outside the Friant Division, Hidden unit, and Buchanan Unit of the Central
			 Valley Project. Such a plan shall be subject to applicable provisions of
			 California water law and the Secretary’s use of Central Valley Project
			 facilities to make Project water (other than water released from Friant
			 Dam pursuant to this part) and water acquired through transfers available
			 to existing south-of-Delta Central Valley Project contractors.;
					(2)in subsection (b)—
					(A)in paragraph (1), by striking the Settlement and inserting this part; and
					(B)in paragraph (2), by striking the Settlement and inserting this part;
					(3)in subsection (c), by striking the Settlement and inserting this part;
				(4)by striking subsection (d) and inserting the following:
					
						(d)Mitigation of impactsPrior to October 1, 2015, the Secretary shall identify—
							(1)the impacts associated with the release of Restoration Flows prescribed in this part;
							(2)the measures which shall be implemented to mitigate impacts on adjacent and downstream water users,
			 landowners and agencies as a result of Restoration Flows prescribed in
			 this part; and
							(3)prior to the implementation of decisions or agreements to construct, improve, operate, or maintain
			 facilities that the Secretary determines are needed to implement this
			 part, the Secretary shall implement all mitigations measures identified in
			 subsection (d)(2) before Restoration Flows are commenced.;
				(5)in subsection (e), by striking the Settlement and inserting this part;
				(6)in subsection (f), by striking the Settlement and all that follows through section 10011 and insert this part;
				(7)in subsection (g)—
					(A)by striking the Settlement and before this part; and
					(B)by striking or exchange contract and inserting exchange contract, or water rights settlement or holding contracts;
					(8)in subsection (h)—
					(A)by striking Interim in the header;
					(B)in paragraph (1)—
						(i)in the matter preceding subparagraph (A), by striking Interim Flows under the Settlement and inserting Restoration Flows under this part;
						(ii)in subparagraph (C)—
							(I)in clause (i), by striking Interim and inserting Restoration; and
							(II)in clause (ii), by inserting and after the semicolon;
							(iii)in subparagraph (D), by striking and at the end; and
						(iv)by striking subparagraph (E);
						(C)in paragraph (2)—
						(i)by striking Interim and inserting Restoration;
						(ii)by striking subparagraph (A); and
						(iii)by striking (B) exceed and inserting exceed;
						(D)in paragraph (3), by striking Interim and inserting Restoration; and
					(E)by striking paragraph (4) and inserting the following:
						
							(4)ClaimsWithin 60 days of enactment of this Act the Secretary shall promulgate a rule establishing a claims
			 process to address current and future claims including, but not limited
			 to, ground water seepage, flooding, or levee instability damages caused as
			 a result of, arising out of, or related to implementation of subtitle A of
			 title X of Public Law 111–11.; 
					(9)in subsection (i)—
					(A)in paragraph (1)—
						(i)in the matter preceding subparagraph (A), by striking the Settlement and parts I and III and inserting this part;
						(ii)in subparagraph (A), by inserting and after the semicolon;
						(iii)in subparagraph (B)—
							(I)by striking additional amounts authorized to be appropriated, including the; and
							(II)by striking ; and  and inserting a period; and
							(iv)by striking subparagraph (C); and
						(B)by striking paragraph (3); and
					(10)by adding at the end the following new subsections:
					
						(k)No impacts on other interestsNo Central Valley Project or other water other than San Joaquin River water impounded by or
			 bypassed from Friant Dam shall be used to implement subsection (a)(2)
			 unless such use is on a voluntary basis. No cost associated with the
			 implementation of this section shall be imposed directly or indirectly on
			 any Central Valley Project contractor, or any other person or entity,
			 outside the Friant Division, the Hidden Unit, or the Buchanan Unit, unless
			 such costs are incurred on a voluntary basis. The implementation of this
			 part shall not result directly or indirectly in any reduction in water
			 supplies or water reliability on any Central Valley Project contractor,
			 any State Water Project contractor, or any other person or entity, outside
			 the Friant Division, the Hidden Unit, or the Buchanan Unit, unless such
			 reductions or costs are incurred on a voluntary basis.
						(l)PriorityAll actions taken under this part shall be subordinate to the Secretary’s use of Central Valley
			 Project facilities to make Project water available to Project contractors,
			 other than water released from the Friant Dam pursuant to this part.
						(m)In generalNotwithstanding section 8 of the Reclamation Act of 1902, except as provided in this part,
			 including title IV of the Sacramento and San Joaquin Valleys Water
			 Reliability Act, this part preempts and supersedes any State law,
			 regulation, or requirement that imposes more restrictive requirements or
			 regulations on the activities authorized under this part. Nothing in this
			 part shall alter or modify the obligations, if any, of the Friant
			 Division, Hidden Unit, and Buchanan Unit of the Central Valley Project, or
			 other water users on the San Joaquin River or its tributaries, under
			 orders issued by the State Water Resources Control Board pursuant to the
			 Porter-Cologne Water Quality Control Act (California Water Code sections
			 13000 et seq.). Any such order shall be consistent with the congressional
			 authorization for any affected Federal facility as it pertains to the
			 Central Valley Project.
						(n)Project implementationProjects to implement this title shall be phased such that each project shall follow the sequencing
			 identified below and include at least the—
							(1)project purpose and need;
							(2)identification of mitigation measures;
							(3)appropriate environmental review; and
							(4)prior to releasing Restoration Flows under this part, the Secretary shall—
								(A)complete the implementation of mitigation measures required; and
								(B)complete implementation of the project.. 
				205.Disposal of property; title to facilitiesSection 10005 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)in subsection (a), by striking the Settlement authorized by this part and inserting this part;
				(2)in subsection (b)—
					(A)in paragraph (1)—
						(i)by striking (1) In general.—The Secretary and inserting The Secretary; and
						(ii)by striking the Settlement authorized by this part and inserting this part; and
						(B)by striking paragraph (2); and
					(3)in subsection (c)—
					(A)in paragraph (1), by striking the Settlement and inserting this part;
					(B)in paragraph (2)—
						(i)by striking through the exercise of its eminent domain authority; and
						(ii)by striking the Settlement and inserting this part; and
						(C)in paragraph (3), by striking section 10009(c) and inserting section 10009.
					206.Compliance with applicable lawSection 10006 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by inserting unless otherwise provided by this part before the period at the end; and
					(B)in paragraph (2), by striking the Settlement and inserting this part;
					(2)in subsection (b), by inserting , unless otherwise provided by this part before the period at the end;
				(3)in subsection (c)—
					(A)in paragraph (2), by striking section 10004 and inserting this part; and
					(B)in paragraph (3), by striking the Settlement and inserting this part; and
					(4)in subsection (d)—
					(A)by inserting , including without limitation to sections 10004(d) and 10004(h)(4) of this part, after implementing this part; and
					(B)by striking for implementation of the Settlement.
					207.Compliance with Central Valley Project Improvement ActSection 10007 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)in the matter preceding paragraph (1),
					(A)by striking the Settlement and inserting enactment of this part; and
					(B)by inserting: and the obligations of the Secretary and all other parties to protect and keep in good condition
			 any fish that may be planted or exist below Friant Dam including any
			 obligations under section 5937 of the California Fish and Game Code and
			 the public trust doctrine, and those of the Secretary and all other
			 parties under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). before , provided; and
					(2)in paragraph (1), by striking , as provided in the Settlement.
				208.No private right of actionSection 10008(a) of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)by striking not a party to the Settlement after person or entity; and
				(2)by striking or the Settlement before the period and inserting unless otherwise provided by this part. Any Central Valley Project long-term water service or
			 repayment contractor within the Friant Division, Hidden unit, or Buchanan
			 Unit adversely affected by the Secretary’s failure to comply with section
			 10004(a)(3) of this part may bring an action against the Secretary for
			 injunctive relief or damages, or both..
				209.ImplementationSection 10009 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)in the header by striking ; settlement fund;
				(2)in subsection (a)—
					(A)in paragraph (1)—
						(i)by striking the Settlement the first place it appears and inserting this part;
						(ii)by striking , estimated to total and all that follows through subsection (b)(1),; and
						(iii)by striking provided however, and all that follows through $110,000,000 of State funds;
						(B)in paragraph (2)—
						(i)in subparagraph (A), by striking (A) In general.—The Secretary and inserting The Secretary;
						(ii)by striking subparagraph (B); and
						(C)in paragraph (3)—
						(i)by striking Except as provided in the Settlement, to and inserting To; and
						(ii)by striking this Settlement and inserting this part;
						(3)in subsection (b)(1)—
					(A)by striking In addition through however, that the and inserting The;
					(B)by striking such additional appropriations only in amounts equal to; and
					(C)by striking or the Settlement before the period;
					(4)in subsection (c)—
					(A)in paragraph (1)—
						(i)in the matter preceding subparagraph (A), by striking the Settlement and inserting this part;
						(ii)in subparagraph (C), by striking from the sale of water pursuant to the Settlement, or; and
						(iii)in subparagraph (D), by striking the Settlement and inserting this part;
						(B)in paragraph (2), by striking the Settlement and before this part; and
					(5)by striking subsections (d) through (f).
				210.Repayment contracts and acceleration of repayment of construction costsSection 10010 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)in subsection (a)—
					(A)in paragraph (3)(D), by striking the Settlement and before this part; and
					(B)in paragraph (4)(C), by striking the Settlement and before this part;
					(2)in subsection (c), by striking paragraph (3);
				(3)in subsection (d)(1), by striking the Settlement in both places it appears and inserting this part;
				(4)in subsection (e)—
					(A)in paragraph (1)—
						(i)by striking Interim Flows or Restoration Flows, pursuant to paragraphs 13 or 15 of the Settlement and inserting Restoration Flows, pursuant to this part;
						(ii)by striking Interim Flows or before Restoration Flows; and
						(iii)by striking the Interim Flows or Restoration Flows or is intended to otherwise facilitate the Water Management
			 Goal, as described in the Settlement and inserting Restoration Flows; and
						(B)in paragraph (2)—
						(i)by striking except as provided in paragraph 16(b) of the Settlement after Friant Division long-term contractor; and
						(ii)by striking the Interim Flows or Restoration Flows or to facilitate the Water Management Goal and inserting Restoration Flows.
						211.RepealSection 10011 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is repealed.
			212.Water supply mitigationSection 10202(b) of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)in paragraph (1), by striking the Interim or Restoration Flows authorized in part I of this subtitle and inserting Restoration Flows authorized in this part;
				(2)in paragraph (2), by striking the Interim or Restoration Flows authorized in part I of this subtitle and inserting Restoration Flows authorized in this part; and
				(3)in paragraph (3)—
					(A)in subparagraph (A), by striking meet the Restoration Goal as described in part I of this subtitle and inserting recover Restoration Flows as described in this part;
					(B)in subparagraph (C)—
						(i)by striking the Interim or Restoration Flows authorized in part I of this subtitle and inserting Restoration Flows authorized in this part; and
						(ii)by striking , and for ensuring appropriate adjustment in the recovered water account pursuant to section
			 10004(a)(5).
						213.Additional AuthoritiesSection 10203 of the San Joaquin River Restoration Settlement Act (Public Law 111–11) is amended—
				(1)in subsection (b)—
					(A)by striking section 10004(a)(4) and inserting section 10004(a)(3); and
					(B)by striking , provided and all that follows through section 10009(f)(2); and
					(2)by striking subsection (c).
				IIIRepayment contracts and acceleration of repayment of construction costs
			301.Repayment contracts and acceleration of repayment of construction costs
				(a)Conversion of contracts
					(1)Not later than 1 year after enactment, the Secretary of the Interior, upon request of the
			 contractor, shall convert all existing long-term Central Valley Project
			 contracts entered under subsection (e) of section 9 of the Act of August
			 4, 1939 (53 Stat. 1196), to a contract under subsection (d) of section 9
			 of said Act (53 Stat. 1195), under mutually agreeable terms and
			 conditions.
					(2)Upon request of the contractor, the Secretary is further authorized to convert, not later than 1
			 year after enactment, any Central Valley Project long-term contract
			 entered under subsection (c)(2) of section 9 of the Act of August 4, 1939
			 (53 Stat. 1194), to a contract under subsection (c)(1) of section 9 of
			 said Act, under mutually agreeable terms and conditions.
					(3)All contracts entered into pursuant to paragraph (1) shall—
						(A)require the repayment, either in lump sum or by accelerated prepayment, of the remaining amount of
			 construction costs identified in the most current version of the Central
			 Valley Project Schedule of Irrigation Capital Allocations by Contractor,
			 as adjusted to reflect payments not reflected in such schedule, and
			 properly assignable for ultimate return by the contractor, no later than
			 January 31, 2015, or if made in approximately equal annual installments,
			 no later than January 31, 2018; such amount to be discounted by the
			 Treasury Rate. An estimate of the remaining amount of construction costs
			 as of January 31, 2015, as adjusted, shall be provided by the Secretary of
			 the Interior to each contractor no later than 180 days after enactment;
						(B)require that, notwithstanding subsection (c)(2), construction costs or other capitalized costs
			 incurred after the effective date of the converted contract or not
			 reflected in the schedule referenced in subparagraph (A), and properly
			 assignable to such contractor, shall be repaid in not more than 5 years
			 after notification of the allocation if such amount is a result of a
			 collective annual allocation of capital costs to the contractors
			 exercising contract conversions under this subsection of less than
			 $5,000,000. If such amount is $5,000,000 or greater, such cost shall be
			 repaid as provided by applicable reclamation law, provided that the
			 reference to the amount of $5,000,000 shall not be a precedent in any
			 other context; and
						(C)provide that power revenues will not be available to aid in repayment of construction costs
			 allocated to irrigation under the contract.
						(4)All contracts entered into pursuant to paragraph (2) shall—
						(A)require the repayment in lump sum of the remaining amount of construction costs identified in the
			 most current version of the Central Valley Project Schedule of Municipal
			 and Industrial Water Rates, as adjusted to reflect payments not reflected
			 in such schedule, and properly assignable for ultimate return by the
			 contractor, no later than January 31, 2018. An estimate of the remaining
			 amount of construction costs as of January 31, 2018, as adjusted, shall be
			 provided by the Secretary of the Interior to each contractor no later than
			 180 days after enactment; and
						(B)require that, notwithstanding subsection (c)(2), construction costs or other capitalized costs
			 incurred after the effective date of the contract or not reflected in the
			 schedule referenced in subparagraph (A), and properly assignable to such
			 contractor, shall be repaid in not more than 5 years after notification of
			 the allocation if such amount is a result of a collective annual
			 allocation of capital costs to the contractors exercising contract
			 conversions under this subsection of less than $5,000,000. If such amount
			 is $5,000,000 or greater, such cost shall be repaid as provided by
			 applicable reclamation law, provided that the reference to the amount of
			 $5,000,000 shall not be a precedent in any other context.
						(b)Final adjustmentThe amounts paid pursuant to subsection (a) shall be subject to adjustment following a final cost
			 allocation by the Secretary of the Interior upon completion of the
			 construction of the Central Valley Project. In the event that the final
			 cost allocation indicates that the costs properly assignable to the
			 contractor are greater than what has been paid by the contractor, the
			 contractor shall be obligated to pay the remaining allocated costs. The
			 term of such additional repayment contract shall be no less than 1 year
			 and no more than 10 years, however, mutually agreeable provisions
			 regarding the rate of repayment of such amount may be developed by the
			 parties. In the event that the final cost allocation indicates that the
			 costs properly assignable to the contractor are less than what the
			 contractor has paid, the Secretary of the Interior is authorized and
			 directed to credit such overpayment as an offset against any outstanding
			 or future obligation of the contractor.
				(c)Applicability of certain provisions
					(1)Notwithstanding any repayment obligation under subsection (a)(3)(B) or subsection (b), upon a
			 contractor’s compliance with and discharge of the obligation of repayment
			 of the construction costs as provided in subsection (a)(3)(A), the
			 ownership and full-cost pricing limitations of any provision of Federal
			 reclamation law shall not apply to lands in such district.
					(2)Notwithstanding any repayment obligation under paragraph (3)(B) or paragraph (4)(B) of subsection
			 (a), or subsection (b), upon a contractor’s compliance with and discharge
			 of the obligation of repayment of the construction costs as provided in
			 paragraphs (3)(A) and (4)(A) of subsection (a), such contractor shall
			 continue to pay applicable operation and maintenance costs and other
			 charges applicable to such repayment contracts pursuant to the
			 then-current rate-setting policy and applicable law.
					(d)Certain repayment obligations not alteredImplementation of the provisions of this section shall not alter the repayment obligation of any
			 other long-term water service or repayment contractor receiving water from
			 the Central Valley Project, or shift any costs that would otherwise have
			 been properly assignable to any contractors absent this section, including
			 operations and maintenance costs, construction costs, or other capitalized
			 costs incurred after the date of enactment of this Act, to other such
			 contractors.
				(e)Statutory interpretationNothing in this part shall be construed to affect the right of any long-term contractor to use a
			 particular type of financing to make the payments required in paragraph
			 (3)(A) or paragraph (4)(A) of subsection (a).
				(f)Definition of treasury rateFor purposes of this section, Treasury Rate shall be defined as the 20-year Constant Maturity Treasury rate published by the United States
			 Department of the Treasury as of October 1, 2014.
				IVBay-Delta Watershed water rights preservation and protection
			401.Water rights and area-of-origin protectionsNotwithstanding the provisions of this Act, Federal reclamation law, or the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.)—
				(1)the Secretary of the Interior (Secretary) is directed, in the operation of the Central Valley Project, to strictly adhere to State water
			 rights law governing water rights priorities by honoring water rights
			 senior to those belonging to the Central Valley Project, regardless of the
			 source of priority;
				(2)the Secretary is directed, in the operation of the Central Valley Project, to strictly adhere to
			 and honor water rights and other priorities that are obtained or exist
			 pursuant to the provisions of California Water Code sections 10505,
			 10505:5, 11128, 11460, and 11463; and sections 12200 to 12220, inclusive;
			 and
				(3)any action that affects the diversion of water or involves the release of water from any Central
			 Valley Project water storage facility taken by the Secretary or the
			 Secretary of the Department of Commerce to conserve, enhance, recover, or
			 otherwise protect any species listed under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) shall be applied in a manner that is consistent with water right priorities established by State
			 law.
				402.Sacramento River settlement contractsIn the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), in the Bay-Delta and on the Sacramento River, the Secretary and the Secretary of Commerce are
			 directed to apply any limitations on the operation of the Central Valley
			 Project or to formulate any reasonable prudent alternative associated with the operation of the Central Valley Project in a manner that strictly adheres to
			 and applies the water rights priorities for Project Water and Base Supply provided for in the Sacramento River Settlement Contracts. Article 3(i) of the Sacramento River
			 Settlement Contracts shall not be utilized by the United States as means
			 to provide shortages to the Sacramento River Settlement Contracts that are
			 different than those provided for in Article 5(a) of those contracts.
			403.Sacramento River Watershed Water Service Contractors
				(a)In generalSubject to subsection (b) and the absolute priority of the Sacramento River Settlement Contractors
			 to Sacramento River supplies over Central Valley Project diversions and
			 deliveries to other contractors, the Secretary is directed, in the
			 operation of the Central Valley Project, to allocate water provided for
			 irrigation purposes to existing Central Valley Project agricultural water
			 service contractors within the Sacramento River Watershed in compliance
			 with the following:
					(1)Not less than 100% of their contract quantities in a Wet year.
					(2)Not less than 100% of their contract quantities in an Above Normal year.
					(3)Not less than 100% of their contract quantities in a Below Normal year.
					(4)Not less than 75% of their contract quantities in a Dry year.
					(5)Not less than 50% of their contract quantities in a Critically Dry year.
					(b)Protection of municipal and industrial suppliesNothing in subsection (a) shall be deemed to: (i) modify any provision of a water service contract
			 that addresses municipal and industrial water shortage policies of the
			 Secretary; (ii) affect or limit the authority of the Secretary to adopt or
			 modify municipal and industrial water shortage policies; (iii) affect or
			 limit the authority of the Secretary to implement municipal and industrial
			 water shortage policies; or (iv) affect allocations to Central Valley
			 Project municipal and industrial contractors pursuant to such policies.
			 Neither subsection (a) nor the Secretary’s implementation of subsection
			 (a) shall constrain, govern or affect, directly or indirectly, the
			 operations of the Central Valley Project’s American River Division or any
			 deliveries from that Division, its units or its facilities.
				(c)DefinitionsIn this section:
					(1)The term existing Central Valley Project agricultural water service contractors within the Sacramento River
			 Watershed means water service contractors within the Shasta, Trinity, and Sacramento River Divisions of the
			 Central Valley Project, that have a water service contract in effect, on
			 the date of the enactment of this section, that provides water for
			 irrigation.
					(2)The year type terms used in subsection (a) have the meaning given those year types in the
			 Sacramento Valley Water Year Type (40–30–30) Index.
					404.No redirected adverse impactsThe Secretary shall insure that there are no redirected adverse water supply or fiscal impacts to
			 those within the Sacramento River or San Joaquin River watershed or to the
			 State Water Project arising from the Secretary’s operation of the Central
			 Valley Project to meet legal obligations imposed by or through any State
			 or Federal agency, including, but not limited to those legal obligations
			 emanating from the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or this Act, or actions or activities implemented to meet the twin goals of improving water
			 supply or addressing environmental needs of the Bay Delta.
			VMiscellaneous
			501.PrecedentCongress finds and declares that—
				(1)coordinated operations between the Central Valley Project and the State Water Project, previously
			 requested and consented to by the State of California and the Federal
			 Government, require assertion of Federal supremacy to protect existing
			 water rights throughout the system; and
				(2)these circumstances are unique to California.
					Therefore, nothing in this Act shall serve as precedent in any other State.502.No effect on Proclamation of State of EmergencyNothing in this Act shall affect in any way the Proclamation of State of Emergency and associated
			 Executive Order issued by Governor Edmund G. Brown, Jr. on January 17,
			 2014, or the authorities granted thereby, including without limitation the
			 authority of the California State Water Resources Control Board to modify
			 any standards or operational constraints adopted to implement the Principles for on the Bay-Delta Standards Between the State of California and the Federal
			 Government, dated December 15, 1994, so as to make additional irrigation and municipal and industrial water
			 supplies available in the Central Valley Project and State Water Project
			 service areas during the state of emergency.
			503.Wild and Scenic Rivers Act
				(a)Wild and Scenic Rivers ActSection 3(a)(62)(B)(i) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(62)(B)(i)) is amended—
					(1)by striking the normal maximum the first place that it appears and all that follows through April, 1990. and inserting the following: the boundary of FERC Project No. 2179 as it existed on February 15, 2013, consisting of a point
			 approximately 2,480 feet downstream of the confluence with the North Fork
			 of the Merced River, consisting of approximately 7.4 miles.; and
					(2)by striking the normal maximum operating pool water surface level of Lake McClure the second place that it appears and inserting the boundary of FERC Project No. 2179 as it existed on February 15, 2013, consisting of a point
			 approximately 2,480 feet downstream of the confluence with the North Fork
			 of the Merced River.
					(b)Exchequer ProjectSection 3 of Public Law 102–432 is amended by striking Act and all that follows through the period and inserting Act..
				504.Fisheries disaster declarationThe Proclamation of State Emergency and associated Executive order issued by Governor Edmund G.
			 Brown, Jr. on January 17, 2014, shall be considered a request by the
			 Governor for purposes of section 312(a) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1861a) to determine that a fishery resource disaster exists for fisheries that originate in the State of
			 California.
			
	Passed the House of Representatives February 5, 2014.Karen L. Haas,Clerk
	February 10, 2014Read the second time and placed on the calendar
